PER CURIAM.
We affirm in all respects except for appellant’s claim that he is entitled to prejudgment interest on the award of attorney’s fees. We remand on that issue with directions that the trial court fix the date that appellant last rendered services to ap-pellee and award interest on the fee award from that date. We find that there is competent substantial evidence to support the other rulings of the trial court challenged on appeal.
ANSTEAD, J., and FENNELLY, JOHN E., Associate Judge, concur.
LETTS, J., dissents without opinion.